Citation Nr: 0715413	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-00 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for filariasis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cholecystectomy, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for an appendectomy 
scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1939 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2002 and January 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied increased ratings for filariasis, rated as 30 
percent disabling, and for residuals of a cholecystectomy, 
and an appendectomy scar, each rated as 10 percent disabling.  
In August 2006, the Board remanded the claims for increased 
ratings for filariasis and for residuals of a cholecystectomy 
for additional development.  


FINDINGS OF FACT

1.  The veteran's filariasis is not an active disease 
process.  Nor is it manifested by urinary tract infections or 
other genitourinary symptomatology.

2.  The residual symptoms associated with the removal of the 
veteran's gall bladder are no more than mild in nature.

3.  The veteran's postoperative appendectomy scar is tender 
and painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 30 percent for 
filariasis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6305; 
38 C.F.R. § 4.115b, DC 7525 (2006).  

2.  The criteria for rating in excess of 10 percent for the 
residuals of a cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, DC 
7318 (2006).  

3.  The criteria for rating in excess of 10 percent for a 
postoperative appendectomy scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118; DCs 
7802 to 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Filariasis

The veteran's filariasis disability has been rated 30 percent 
disabling under DC 6305-7525.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 6305 
pertains to lymphatic filariasis.  Diagnostic Code 7525 
pertains to chronic epididymo-orchitis.

Under the schedular criteria in effect at the time his claim 
for service connection for filariasis was granted, a 30 
percent evaluation was warranted for filariasis where the 
disease was chronic and symptomatic following any recurrence.  
38 C.F.R. § 4.88b, Diagnostic Code (DC) 6305 (1995).  
Effective August 1996, prior to the current appeal for an 
increased rating, the schedular criteria were amended such 
that DC 6305 now provides for an award of a total (100 
percent) schedular rating during where the filariasis is 
characterized as an active disease.  Thereafter, residuals 
are to be rated under the appropriate system, such as 
epididymitis or lymphangitis.  

Diagnostic Code 7525 directs that the disorder be rated as 
urinary tract infection.  Urinary tract infections requiring 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management warrant a 
10 percent disability rating.  38 C.F.R. § 4.115b, DC 7525.  
Recurrent, symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management warrant a 30 
percent rating.  Where there is poor renal dysfunction, the 
disability is rated under renal dysfunction.

Clinical records dated from April 2002 to September 2006 do 
not reveal treatment for or complaints related to filariasis.  
These records show that he received treatment for a hydrocele 
and for a papule on the scrotum, and that he had urinary 
obstruction secondary to benign prostatic hypertrophy, but do 
not show evidence of urinary tract infection or renal 
dysfunction related to his filariasis.

The veteran underwent VA examination in July 2002 and October 
2006.  On examination in July 2002, the veteran complained of 
swelling, redness, tenderness, and numbness of the left upper 
extremity, and of scrotal edema.  He reported that he had 
gained approximately 20 pounds in the past year.   Physical 
examination revealed slight erythema with mild edema of the 
left upper extremity and some tenderness in the scrotum, 
including a possible hydrocele on the right.  There was no 
evidence of femoral lymphadenopathy.  The diagnosis was 
filariasis.  The examiner did not, however, comment as to 
whether the veteran's filariasis was an active disease 
process, or as to whether he had genitourinary problems 
secondary to filariasis.

On examination in October 2006, the veteran reported 
occasional swelling in the left upper extremity and scrotum.  
He reported that this swelling generally occurred in hot and 
humid weather.  The swelling was painful, and prohibited him 
from traveling, which was reportedly why the swelling had 
never been observed by a physician.  With regard to whether 
his filariasis was an active disease process, the examiner 
noted that in order to classify filariasis as an active 
disease process, the host must still have living nematode 
parasites in the body that are still releasing microfilariae.  
Physical examination revealed no swelling of the scrotum or 
testicles, nor of the epididymis, bilaterally.  Similarly, 
there was no swelling of the left upper extremity, nor edema 
of the lower extremities.  No microfilariae were noted on 
malarial smear.  The impression was history of filariasis 
with no evidence of active disease.  The examiner noted that 
the veteran might have intermittent swelling due to old 
disease, but was dubious of this without seeing it himself.  
Given that nematode parasites live approximately five years 
(although they can live as long as 12), and that the veteran 
was not, and had not for the past 40 years, lived in an area 
endemic to this condition, the examiner stated that he no 
longer had live parasites releasing microfilariae into his 
blood.  With regard to the veteran's reported weight gain on 
examination in July 2002, the examiner stated that after 
reviewing the veteran's clinical records, it appeared that 
since 1997, his weight had been relatively stable, ranging 
between 197 and 221 pounds, but predominantly in the range of 
200 to 210 pounds.  Additionally, there was no evidence of 
chronic swelling, so no change in his weight could be 
attributed to filariasis.  Finally, the examiner noted that 
the veteran had an indwelling urinary catheter.  A review of 
his chart revealed that he was being followed by the Urology 
department for urinary retention due to benign prostatic 
hypertrophy.  The benign prostatic hypertrophy was a very 
common disorder for men the veteran's age, and was determined 
to be unrelated to filariasis.

As the veteran's filariasis was determined not to be an 
active disease process on examination in October 2006, he is 
not entitled to a 100 percent disability rating under DC 
6305.  Nor is he entitled to an increased rating under the 
diagnostic criteria pertaining to urinary tract infections.  
There is no evidence demonstrating that the veteran has been 
treated for urinary tract infections.  Additionally, the only 
genitourinary symptomatology manifested by the veteran 
(urinary obstruction) has been determined to be related to 
benign prostatic hypertrophy and to be unrelated to 
filariasis.  Accordingly, he is not entitled to a rating in 
excess of 30 percent on the basis of this symptomatology.  

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 30 percent for his filariasis.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the- doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Residuals of a Cholecystectomy

The veteran's residuals of a cholecystectomy are rated 10 
percent disabling under DC 7318.  Diagnostic Code 7318 
provides for a 10 percent disability rating for removal of a 
gall bladder with mild symptoms.  A maximum 30 percent 
disability rating is warranted for removal a gall bladder 
with severe symptoms.  38 C.F.R. § 4.114 7318.

Clinical records dated from April 2002 to September 2006 do 
not reveal treatment for or complaints related to residuals 
of a gall bladder removal.  These records show that the 
veteran requested that a VA physician write a letter for 
purposes of his compensation claim stating that he was 
frequently vomiting secondary to his gall bladder removal, 
but do not show evidence demonstrating that he did frequently 
vomit secondary to his gall bladder removal.  Significantly, 
his requests for such a letter were declined.

The veteran underwent VA examination in July 2002 and October 
2006.  On examination in July 2002, the veteran reported a 
20-pound weight gain over the past year, and complained of 
pain in the right upper quadrant of the abdomen that did not 
radiate and of vomiting up to three times per day, on a near 
daily basis.  He denied experiencing hematemesis or melena, 
but stated that he experienced occasional distension.  He 
reported that he was following a bland diet.  Physical 
examination revealed a soft, non-tender abdomen with positive 
bowel sounds and no ascites noted.  He had a well-healed scar 
on the right upper quadrant, which measured 16 centimeters.  
There were no signs of liver disease, and no spider angioma.  
The diagnosis was cholecystitis, status-post cholecystectomy.  
The examiner did not comment as to the current level of 
severity of the veteran's residuals.

On examination in October 2006, the veteran complained of the 
scar that resulted from the surgical removal of his gall 
bladder.  He stated that when he bent over, the scar pulled, 
causing pain.  Physical examination revealed a well-healed 
scar under the right costal margin that was consistent with 
cholecystectomy.  The scar was neither raised nor painful to 
palpation.  The abdomen was not tender and was not distended, 
and there were no masses palpated.  Bowel sounds were sparse.  
The examiner noted that the veteran's weight had been 
relatively stable since 1997.  The impression was status-post 
cholecystectomy.  The examiner noted that he was not able to 
reproduce any pain.  The scar was typical of that associated 
with an open cholecystectomy and was not disfiguring or 
hypertrophic.  

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for the residuals of a 
cholecystectomy.  While the veteran has complained of pain 
and frequent vomiting, the record does not support a finding 
that the symptomatology associated with the removal of his 
gall bladder is severe.  The veteran has denied experiencing 
hematemesis or melena, and the October 2006 VA examiner was 
unable to reproduce pain in the veteran's abdomen.  
Additionally, the veteran's relatively stable weight since 
1997 weighs against a finding that his symptoms were severe 
enough to cause weight loss.

In considering whether the veteran is entitled to a 
compensable rating for the scar associated with his gall 
bladder removal, the Board finds that he is not.  In order to 
be entitled to a compensable rating for the scar associated 
with his gall bladder removal, the veteran's scar must either 
limit his range of motion or be tender and painful on 
examination.  See 38 C.F.R. § 4.118, DCs 7802-7805.  In this 
case, there is no clinical evidence showing tender or painful 
scarring associated with the veteran's cholecystectomy.  VA 
examination in both July 2002 and October 2006 revealed a 
well-healed, non-tender scar of normal color that was not 
disfiguring.  As the objective medical evidence does not show 
tender and painful scarring, nor limitation of the part 
affected, the Board finds that the veteran is not entitled to 
an increased rating for the residuals of his cholecystectomy 
based upon the rating criteria for scars.  

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent for residuals of his 
cholecystectomy.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the- doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

C.  Appendectomy Scar

The veteran has been in receipt of a 10 percent disability 
rating under DC 7804 since December 1997.  The veteran filed 
this claim for an increased rating in April 2003.  The rating 
criteria in effect as of the time the veteran filed his claim 
for an increased rating provide for a maximum 10 percent 
disability rating for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, DC 7804.  A rating of 10 
percent can also be awarded where the evidence shows 
superficial scars greater in area than 144 square inches (929 
square centimeters), or unstable superficial scars.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803.

The veteran could also be entitled to an increased rating if 
the appendectomy scar limits his range of motion.  
See 38 C.F.R. § 4.118, DC 7805.  The veteran underwent VA 
examination of his appendectomy scar in January 2006.  
Physical examination revealed a 5 inch by one-half inch scar 
in the right lower quadrant of the abdomen.  At the time of 
the examination, the scar was not inflamed and was not tender 
to palpation.  There was no skin ulceration or breakdown over 
the scar, no depression of the scar, and no edema.  
Additionally, there was no keloid formation, adherence of the 
scar to the underlying tissue, and no induration or 
inflexibility of the scar.  The scar was normal in texture, 
color, did not involve disfigurement, and did not result in 
limitation of motion or loss of function.  As the veteran's 
appendectomy scar was found not to involve limitation of 
motion or loss of function, was not found to be superficial, 
and was found to cover less than 144 square inches on 
examination in January 2006, the Board finds that he is not 
entitled to a rating in excess of 10 percent.

In sum, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent for his appendectomy scar.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the- doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002, February 2005, 
June 2005, December 2005, July 2006, and August 2006; rating 
decisions in August 2002 and January 2006; and a statement of 
the case in November 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
statement of the case and the January 2007 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.







	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for filariasis is denied.

An increased rating for residuals of a cholecystectomy is 
denied.

An increased rating for an appendectomy scar is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


